Title: To Alexander Hamilton from Meletiah Jordan, 1 July 1794
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] July 1, 1794. “I did myself the pleasure to write you the 7th of last May informing you of the particulars relating to the seizure of the Schooner Polly of Mount Desert since which I have libelled her.… The trial now comes on the next District Court.… Your letter of the 14th of June requests to know the reason of my draft on the Collector of Boston being previous to the 1st of March, which is there being no Post established from here to Boston I am obliged to embrace such opportunities by water as appears most safe and expeditious and at that season of the year few or no vessels pass.”
